Aaron M. Neilson
Rufus I. Peace
CHRISTIAN, SAMSON & BASKETT, PLLC
310 W. Spruce St.
Missoula, Montana 59802
Tel: (406) 721-7772
Email: aaron@csblawoffice.com; rpeace@csblawoffice.com

Attorneys for Plaintiff


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                             MISSOULA DIVISION


  BRIAN KENNER,                             Cause No. _________
                          Plaintiff,

                 vs.
  BITTERROOT TIMBER FRAMES,                        COMPLAINT AND DEMAND
  LLC, THREE MILE CREEK POST &                     FOR JURY TRIAL
  BEAM, LLC, BRETT MAURI, an
  individual, and JOHN DOES 1-10,
                          Defendants.


        Plaintiff Brian Kenner (“Brian”), for his complaint against the Defendants

Bitterroot Timber Frames, LLC (“Bitterroot Timber Frames”), Three Mile Creek

Post & Beam, LLC (“Three Mile Creek Post & Beam”) and Brett Mauri

(“Mauri”)(collectively “Defendants”), alleges as follows:




  COMPLAINT AND DEMAND FOR JURY TRIAL                                         PAGE 1.
                                       I.   PARTIES

1.    Defendant’s Bitterroot Timber Frames, LLC and Three Mile Creek Post &

Beam, LLC are or were limited liability companies organized under the laws of the

state of Montana and their principal place of business is in Ravalli County,

Montana.

2.    Upon information and belief, Bitterroot Timber Frames, LLC and Three

Mile Creek Post & Beam, LLC are alter-egos of one another.

3.    Upon information and belief, Defendant, Brett Mauri, is and was at all times

relevant hereto a resident of Ravalli County, Montana.

4.    Defendants John Does 1 through 10 are individuals or entities believed to be

responsible in some manner for the occurrences and injuries herein alleged. The

claims against John Does 1 through 10 are not yet ripe and/or Plaintiff is ignorant

of the true names, capacities and identities of John Does 1 through 10. Plaintiff

will amend this Complaint to allege the true names, capacities and identities of

John Does 1 through 10 once their true names, capacities and identities are

ascertained and/or once the claims against those defendants are ripe.

5.    Plaintiff Brian Kenner is and was at all times relevant hereto, a resident of

South Dakota.




 COMPLAINT AND DEMAND FOR JURY TRIAL                                           PAGE 2.
                        II.    JURISDICTION AND VENUE

6.    Plaintiff realleges and incorporates each of the other allegations of this

Complaint as if fully set forth herein.

7.    This is an action between citizens of different states and the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

Because the parties are of completely diverse citizenship, and because the matter in

controversy exceeds the sum of $75,000, this Court has original jurisdiction over

this action under 28 U.S.C. § 1332.

8.    Defendants are domiciled within the State of Montana such that this suit

does not offend traditional notions of fair play and substantial justice. This Court’s

exercise of personal jurisdiction over Defendants comports with due process

because the Defendants are at home within the State of Montana.

9.    The real property which is at issue in this action is located in Ravalli County,

Montana and the location where the contractual requirements at issue were to be

carried out in Ravalli County, Montana. Ravalli County is within the Missoula

Division of the United States District Court, District of Montana.

10.   Jurisdiction is proper in this Court.

11.   Venue is proper in this Court.




 COMPLAINT AND DEMAND FOR JURY TRIAL                                             PAGE 3.
                    III.   FACTS COMMON TO ALL COUNTS

12.   Brian recently retired from federal service as an employee of the United

States Park Service and decided to spend his retirement, and likely the remainder

of his life in the Bitterroot Valley in Montana.

13.   To make this possible, Brian purchased approximately seventeen (17) acres

of land located at 841 Fred Burr Rd., Victor, MT 59875, with the intent to build a

home on the land.

14.   As Brian lives in South Dakota, he was forced to research builders from afar,

relying heavily on the internet.

15.   In his research into builders, Brian stumbled upon Bitterroot Timber Frames’

website which boasts that Bitterroot Timber Frames “brings the beauty and

craftmanship of the past together with the function and creativity of the present.”

and “Bitterroot Timber Frame’s craftsman (sic) utilizes decades of expertise to

capture all the warmth and richness of a mountain cabin in every home they design

and build.” A true and accurate copy of the website’s landing page is attached as

Exhibit A.

16.   Accompanying these statements on the website are pictures of impressive

log homes across Montana, including majestic homes in Big Sky and the

Yellowstone Club. In addition, the website provides links to pictures and



 COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 4.
description of homes in multiple other states, all of which are also very impressive

looking.

17.   Bitterroot Timber Frames’ website claims they constructed or took part in

the construction of all of the homes pictured on the website. In some cases,

Bitterroot Timber Frames claims to have worked hand in hand with Three Mile

Creek Post & Beam to construct the homes.

18.   The obvious reason for the website and the statements and pictures it

contains is to lure in clients, and it had the desired effect on Brian.

19.   In early 2019, Brian contacted Bitterroot Timber Frames and spoke with the

person identified on the website as Bitterroot Timber Frames’ CEO, Defendant

Brett Mauri.

20.   Mauri acted excited to accept Brian’s job and expressed that Brian’s house

would be the smallest one that he had ever built but it was close to his home and

his lumber yard in Stevensville, Montana, so he was happy to take it on.

21.   Further, Mauri assured Brian that Mauri would act as the “General

Contractor” and that Mauri had access to the best subcontractors to perform all the

work required to complete the project.

22.   Brian’s home was to be a two bedroom, two bathroom home with a loft,

totaling between sixteen hundred (1600) and eighteen hundred (1800) square feet.



 COMPLAINT AND DEMAND FOR JURY TRIAL                                           PAGE 5.
23.   Sometime in January 2019, Mauri provided Brian with a draft contract

showing an initial cost estimate of Three Hundred Thousand Dollars ($300,000) to

complete the entire project. A true and accurate copy of the draft contract is

attached as Exhibit B.

24.   Brian and Mauri discussed the contract and exchanged various drawings of

the proposed home. An agreement was reached, and Mauri through Bitterroot

Timber Frames was to begin work.

25.   Brian later requested the addition of a stand-alone garage and Mauri agreed

to construct it for an additional Fifty Five Thousand Dollars ($55,000). A true and

accurate copy of the updated draft contract adding the garage is attached as

Exhibit C.

26.   While Brian remained in South Dakota, Bitterroot Timber Frames was to

begin work on his future home.

27.   In February 2019, Brian made his first payment to Bitterroot Timber Frames

in the form of a Five Thousand Dollar ($5,000) deposit, made via a wire transfer

from Brian’s account.

28.   The deposit was followed closely by a second payment of Twenty Four

Thousand Four Hundred Thirty Eight Dollars ($24,438) for “Timber Materials,”

also made by a wire transfer from Brian’s account.



COMPLAINT AND DEMAND FOR JURY TRIAL                                              PAGE 6.
29.    Throughout 2019 and during most of 2020, Mauri, acting in his role at

Bitterroot Timber Frames, made repeated requests for payments from Brian in

order to continue the work at the home. Mauri requested these payments be made

by either wire transfer or check to Three Mile Creek Post & Beam, and Brian

complied.

30.   Often times these requests were based upon, at least according to Mauri, the

need to source materials for the home. For instance, on at least one occasion Mauri

called Brian to inform him that there was a certain batch of cedar wood available

which had to be purchased right away or they would lose the opportunity.

31.   In response, Brian sent the requested money to Mauri, but it is now apparent

that these calls were a ruse to solicit money from Brian and the money was

diverted elsewhere.

32.   In total, Brian paid Bitterroot Timber Frames, at the request of Mauri, Three

Hundred Twenty Seven Thousand Five Hundred Fifty Six Dollars ($327,556).

33.   Mauri requested that Brian make payment to and through Three Mile Creek

Post & Beam and Brian complied by making his checks payable to Three Mile

Creek Post & Beam.

34.   Early in 2019, progress was stalled due to difficulty finding an appropriate

location to place the home and septic system. Eventually, this was resolved, and

the appropriate permits were issued to begin work.

COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 7.
35.   Throughout the Summer of 2019, work seemed to progress, albeit slowly.

36.   By the end of 2019, the rough exterior of the house and garage were

completed, along with the plumbing being roughed in.

37.   It was around this time that Brian began to have concerns, Mauri became

slow to respond to requests for information and seemed to avoid discussing details

of the progress being made.

38.   Brian was unable to visit the home until Spring of 2020.

39.   When Brian did visit, he was shocked to discover that the work had come to

a complete standstill, and the house and garage looked identical to when he last

saw them in Fall 2019.

40.   After many attempts, Brian was finally able to reach Mauri and was

informed that Mauri had been out of town working on some larger projects and

that in his absence a foreman failed to conduct the work he was supposed to.

41.   Mauri assured Brian that he would address the issue and get the project back

on track. Somewhat reassured, Brian returned to South Dakota.

42.   Upon information and belief, no additional or minimal additional work was

completed after Brian returned to South Dakota. However, Mauri continued to

invoice Brian for materials and labor.

43.   Then in September 2020, Brian again returned to the site and discovered the

lack of progress.

COMPLAINT AND DEMAND FOR JURY TRIAL                                            PAGE 8.
44.    Again, after many attempts, Brian reached Mauri who tried to excuse his

way out of the situation, assuring Brian that he would have a crew on site

immediately.

45.    Brian did have contact with an individual who identified himself as a

foreman, but upon information and belief, that individual quickly left the job.

46.    Despite the complete or nearly complete work stoppage, Mauri never failed

to invoice Brian. In total Mauri invoiced Brian for Four Hundred Thirty Five

Thousand Five Hundred Forty Seven Dollars ($435,547) much of which was for

materials and labor that were never provided.

47.    Having no other choice, in November 2020 Brian hired a new contractor

who is now on site completing the project.

48.    After inspecting the property, the new contractor determined that not only

were most of the materials that were invoiced not on site, much of the work that

was completed must be redone or modified to either meet code requirements or

industry standards.

49.    For instance, the exterior walls were constructed using 2x4 boards spaced

twenty four (24) inches apart, while the Uniform Building Code requires either 2x6

boards spaced no more than twenty four (24) inches apart or 2x4 boards spaced

sixteen (16) inches apart. See Uniform Building Code, § 2326.11.2 and Table 23-I-

R-3.

COMPLAINT AND DEMAND FOR JURY TRIAL                                            PAGE 9.
50.   The roof, as built, did not provide sufficient insulation, referred to as its (“R-

value”), the industry standard for Montana is an R-value of 49 and Brian’s roof

was only an R-value of 24 (which would be fine in California but not in a Montana

Winter). See Montana Department of Environmental Quality, Energy Savers

Guidebook, page 11 and International Energy Conservation Code, 2012, §

R402.1.1. In order to achieve the correct R-value, an additional nearly twelve (12)

inches of roof material was required to be added on top of the previously installed

substandard roof.

51.   The plumbing was found to have been installed in such a way as to almost

guarantee that it would freeze in the Winter and must be replaced almost entirely.

52.   Additionally, the house and garage were not sealed off and the interior of

both structures were left exposed to the elements throughout the Winter of 2019,

and Spring and Summer of 2020.

53.   This exposure caused damage to the interior of the entire structure of both

the house and garage.

54.   As of this writing, to complete the house and garage an estimated additional

Two Hundred Forty Thousand Dollars ($240,000) will be required, in addition to

all the money Brian has already expended.




COMPLAINT AND DEMAND FOR JURY TRIAL                                             PAGE 10.
55.   The new contractor believes the house and garage will be completed

sometime in March of 2021, allowing Brian to finally make his dream move to

Montana.

56.   A search of the Montana Secretary of State’s database of businesses shows

that both Bitterroot Timber Frames and Three Mile Creek Beam & Post have been

involuntarily dissolved by the Montana Secretary of State.

57.   After a search of the Montana Department of Labor & Industry’s database of

licensed contractors it appears that no contractor’s license has been issued to any of

the Defendants in this action.

58.   Upon information and belief, Defendants Mauri, Bitterroot Timber Frames

and Three Mile Creek Post & Beam are operating in violation of multiple laws of

the state of Montana.

                     COUNT I – BREACH OF CONTRACT

59.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

60.   Brian and Defendants entered into a contract whereby Defendants would

construct a house and garage and Brian would pay Three Hundred Thousand

Dollars ($300,000) for the house and Fifty Five Thousand Dollars ($55,000) for

the garage.



 COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 11.
61.   Defendants breached that contract, without limitation, by failing to complete

the project, by using incorrect materials, by using incorrect building techniques and

by invoicing Brian for services and materials that Brian did not receive.

62.   As a consequence of Defendants’ breach of contract, Brian suffered

damages, both general and special, in an amount to be proven at trial.

                         COUNT II – ACTUAL FRAUD

63.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

64.   Defendants made representations to Brian, including without limitation that

Defendants were licensed general contractors who could and in fact would

construct a house for Brian, and Defendants represented to Brian that monies paid

by Brian were being used to purchase materials for and fund the construction of

Brian’s house.

65.   Those representations were false.

66.   Defendants false representations were material to luring Brian into a contract

and were material in misleading Brian into surrendering money to Defendants.

67.   Defendants knew that their representations were false.

68.   Defendants intended that Brian (and others) rely upon their false statements

and take action based on those statements.

69.   Brian was unaware of the falsity of Defendants’ representations.

 COMPLAINT AND DEMAND FOR JURY TRIAL                                         PAGE 12.
70.   Brian relied upon Defendants’ false representations.

71.   Brian had a right to rely upon Defendants’ representations.

72.   As a result of Defendants’ Actual Fraud, Brian suffered damages, both

general and special, both general and special, in an amount to be proven at trial.

73.   Defendants Actual Fraud entitles Brian to receive attorney’s fees, costs, and

punitive damages. Mont. Code Ann. § 27-1-221.

                     COUNT III – CONSTRUCTIVE FRAUD

74.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

75.   Defendants had a duty to present honest information to Brian.

76.   Defendants breached that duty by presenting false and misleading

information in order to gain an advantage over Brian.

77.   As a result of Defendants’ presenting false and misleading information,

Brian was prejudiced and suffered damages, both general and special, in an amount

to be proven at trial.

78.   Defendants Constructive Fraud entitles Brian to receive attorney’s fees,

costs, and punitive damages. Mont. Code Ann. § 27-1-221.

                         COUNT IV – UNJUST ENRICHMENT

79.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

 COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 13.
80.   Defendants received a benefit in the form of payments made by Brian to

them for, without limitation, (a) services and materials that were never received,

(b) for services incorrectly performed, and (c) for incorrect materials supplies.

81.   Defendants knew about the payments and appreciated the benefit to them.

82.   Defendants accepted the benefit of the payments and allowing Defendants to

retain the benefit would be inequitable.

83.   As a result of Defendants’ Unjust Enrichment, Brian is entitled to a return of

all funds unjustly received and retained by Defendants.

                 COUNT V – NEGLIGENT CONSTRUCTION

84.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

85.   Defendants owed a duty to Brian construct a house and garage in a

reasonable manner.

86.   Defendants breached that duty by negligently constructing the house and

garage in such a manner as to cause damage to Brian.

87.   Defendants breach was the direct and proximate cause of Brian’s injury.

88.   As a result of Defendants’ negligent construction, Brian suffered damages

both general and specific, in an amount to be proven at trial.




 COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 14.
             COUNT VI – NEGLIGENT MISREPRESENTATION

89.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

90.   Defendants made negligent representations as to multiple material facts.

91.   Those negligent representations were untrue when they were made.

92.   Defendants made those representations without any reasonable grounds for

believing them to be true.

93.   Brian was unaware of the falsity of those representations.

94.   Brian justifiably acted in reliance upon the truth of those representations.

95.   Brian, as a result of that reliance suffered damages, both general and special,

in an amount to be proven at trial.

          COUNT VII – CONSUMER PROTECTION VIOLATION

96.   Brian realleges each of the above paragraphs and allegations of this

Complaint as if fully set forth here.

97.   Defendants employed unfair methods of competition and unfair or deceptive

acts in the conduct of their trade in violation of Mont. Code Ann. § 30-14-101, et

seq. and Mont. Code Ann. § 30-14-20, et seq.

98.   Specifically, and without limitation, Defendants represented themselves as

licensed contractors who were capable of building, and that they would in fact

would build, a house and garage for Brian.

 COMPLAINT AND DEMAND FOR JURY TRIAL                                          PAGE 15.
99.   Defendants’ representations were false, unfair, and deceptive.

100. Defendants’ violation of the Consumer Protection Act caused actual damage

to Brian.

101. Defendants’ violation of the Consumer Protection Act give rise to damages

in accordance with Mont. Code Ann. § 30-14-133, including an award of

attorney’s fees and costs.

                             IV.   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Brian Kenner prays for the following relief:

1.    For judgment in favor of Brian and against Defendants in an amount to be

determined at trial but at least Three Hundred Twenty Seven Thousand Five

Hundred Fifty Six Dollars ($327,556);

2.    For an award of punitive damages as allowed by law;

3.    For an award of pre- and post-judgment interest as allowed by law;

4.    For the Defendants to be held jointly and severally liable for all damages

awarded to Brian.

3.    For an award of costs and attorneys’ fees as allowed by Mont. Code Ann. §

27-1-401, 27-1-221, 30-14-133 or other law; and

4.    For such other and further relief as the Court deems appropriate.




 COMPLAINT AND DEMAND FOR JURY TRIAL                                        PAGE 16.
     DATED this 3rd day of February, 2021.

                                CHRISTIAN, SAMSON & BASKETT, PLLC



                                /s/ Rufus I. Peach
                                Rufus I. Peace
                                Attorney for Plaintiff



                         DEMAND FOR JURY TRIAL

     Plaintiff demands a trial by jury on all issues so triable.

     DATED this 3rd day of February, 2021.

                                CHRISTIAN, SAMSON & BASKETT, PLLC



                                /s/ Rufus I. Peach
                                Rufus I. Peace
                                Attorney for Plaintiff




COMPLAINT AND DEMAND FOR JURY TRIAL                                PAGE 17.
